Diane- Renee Erdmann 19-41,238eNdH.

 

DECLARATION CONCERNING DEBTOR’S SCHEDULES ~

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

L declare under pénalty-of perjury that | have amended all bankruptcy schedules where
appropriate, and that the information-contained in the unaltered’schedules remains unchanged
and is true and correct to the best of my knowledge, information and belief.

sO j
4 @ J,
\ Hate. Legh ruiye

Diane Erdmann

FAB LY

Date

Case 19-41238-MJH Doc68 Filed 07/15/19 Ent. 07/15/19 10:39:01 Pg.1of1

 
